UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2013 or []Transition Report Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 Commission file number: 000-52678 XHIBIT CORP. (Exact name of registrant as specified in its charter) Nevada 20-0853320 (State of incorporation) (I.R.S. Employer Identification Number) 80 E. Rio Salado Parkway, Suite 115 Tempe, AZ 85281 (Address of principal executive offices) (602) 281-3554 (Registrant’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES [X]NO [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for shorter period that the registrant was required to submit and post such files). YES [X]NO [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES [ ]NO [X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.As of August 16, 2013 the Company had 112,279,298 shares of its $0.0001 par value common stock issued and outstanding. TABLE OF CONTENTS Page No. PART I – FINANCIAL INFORMATION Item 1. Financial Statements 1 Condensed Consolidated Balance Sheets as of June 30, 2013 (Unaudited) and December 31, 2012 1 Condensed Consolidated Statements of Operations for the Three Months Ended June 30, 2013 and 2012 (Unaudited) 2 Condensed Consolidated Statements of Operations for the Six Months Ended June 30, 2013 and 2012 (Unaudited) 3 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June, 2013 and 2012 (Unaudited) 4 Notes to Condensed Consolidated Financial Statements (Unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 30 Item 4. Controls and Procedures 30 PART II – OTHER INFORMATION Item 1. Legal Proceedings 30 Item 1A. Risk Factors 30 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 34 Item 3. Defaults Upon Senior Securities 34 Item 4. Mine Safety Disclosures 34 Item 5. Other Information 34 Item 6. Exhibits 34 -i- Part I.FINANCIAL INFORMATION Item 1 - FINANCIAL STATEMENTS XHIBIT CORP. CONDENSED CONSOLIDATED BALANCE SHEETS June 30, December 31, ASSETS (unaudited) (audited) Current assets: Cash $ $ Accounts receivable, net Inventories - Prepaid expenses Total current assets Other assets: Security deposit Property and equipment, net Intangibles, net Other - TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable and accrued expenses $ $ Accrued interest, related parties - Customer deposits - Revolving line of credit - Notes payable, related parties Deferred revenue - Deferred lease incentive - current portion Total current liabilities Non-current liabilities: Deferred rent liability Deferred lease incentive - non-current portion Total liabilities SHAREHOLDERS' EQUITY Preferred stock, authorized 80,000,000 shares, $.0001 par value, none issued or outstanding - - Common stock, authorized 480,000,000 shares, $.0001 par value, 112,279,298 and 67,310,726 issued and outstanding at June 30, 2013 and December 31, 2012, respectively. Additional paid-in capital Accumulated deficit ) ) Total shareholders' equity TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ - - See notes to condensed consolidated financial statements (unaudited). -1- XHIBIT CORP. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE PERIODS ENDED JUNE 30, 2 (unaudited) Three-month Period Ended June 30, Revenues: Internet marketing revenues $ $ Net revenues from nutraceutical sales - Net merchandise sales - Placement fees - Gift cards and other - Net revenues Cost of revenues: Gross profit Operating expenses: Catalog expenses - Sales and marketing Customer service and fulfillment - General and administrative Research and development Total operating expenses Loss from operations ) ) Other income (expense): Interest expense ) ) Other income - Net loss $ ) $ ) Net loss per common share: Basic and diluted $ ) $ ) Weighted-average shares used to calculate net loss per common share: Basic and diluted See notes to condensed consolidated financial statements (unaudited). -2- XHIBIT CORP. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE PERIODS ENDED JUNE 30, 2 (unaudited) Six-month Period Ended June 30, Revenues: Internet marketing revenues $ $ Net revenues from nutraceutical sales - Net merchandise sales - Placement fees - Gift cards and other - Net revenues Cost of revenues: Gross profit Operating expenses: Catalog expenses - Sales and marketing Customer service and fulfillment - General and administrative Research and development Total operating expenses Loss from operations ) ) Other income (expense): Interest expense ) ) Other income - Loss on debt conversion ) - Net loss $ ) $ ) Net loss per common share: Basic and diluted $ ) $ ) Weighted-average shares used to calculate net loss per common share: Basic and diluted See notes to condensed consolidated financial statements (unaudited). -3- XHIBIT CORP. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE PERIODS ENDED JUNE 30, 2 (unaudited) Six-month Period Ended June 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net (loss)to net cash provided by (used in) operating activities: Depreciation and amortization Non-cash compensation - Expenses paid by shareholder and donated to the company - Tenant improvement allowance ) - Loss on debt conversion - Bad debt expense - Changes in operating assets and liabilities: Accounts receivable ) Accounts receivable, related party - Inventory - Prepaid expenses ) Other assets ) - Accounts payable and accrued expenses Accounts payable, related party - Deferred revenue - Deferred rent liability Customer deposits ) - Net cash (used in) provided by operating activities ) Cash flows from investing activities: Cash acquired in acquisition - Purchases of property and equipment ) ) Net cash provided by (used in) investing activities ) Cash flows from financing activities: Borrowings on bank line of credit - Proceeds from note payable to related party Repayment of note payable to related party ) ) Net cash provided by financing activities Net increase (decrease) in cash ) Cash, beginning of period Cash, end of period $ $ Supplemental disclosure of non-cash investing and financing activities: Issuance of common stock in connection with note conversion $ $
